Citation Nr: 1609994	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-06 881	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent from May 1993 to September 26, 2003, for right knee disability.

2.  Entitlement to an effective date prior to September 26, 2003, for a total rating for compensation purposes based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Barbara Cook, attorney


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel
INTRODUCTION

The Veteran served on active military duty from September 1951 to June 1953.  

This matter was last before the Board of Veterans' Appeals (Board) in February 2016, on appeal from September 1993 and July 2006 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In this case, the Veteran's attorney has submitted documentation to the Board reflecting that she submitted a February 8, 2016, motion for additional time to submit evidence and argument to the Board.  The Board issued a February 26, 2016, decision in this matter without ruling on the motion for an extension of time. 

As the Board's failure to rule on the pending motion constitutes a denial of due process, the February 26, 2016, Board decision is vacated.



	                        ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

